Citation Nr: 1012333	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for PTSD, to include 
generalized anxiety disorder and depression.

2.  Entitlement to service connection for ulcers, to include 
as secondary to PTSD.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board previously remanded this matter in June 2009.

The issue of entitlement to service connection for ulcers is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran has a diagnosis of PTSD due to a verified in-
service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009).  The VCAA and its implementing regulations are 
applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is 
required to obtain service medical records and relevant VA 
healthcare records and must make reasonable efforts to help 
the veteran obtain other relevant medical records.  The duty 
to assist also requires VA to provide the claimant with a 
medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R 
§ 3.159 (2009).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A January 2004 letter provided the Veteran with notice of 
the information and evidence required to substantiate his 
claims.  The letter explained what evidence VA was 
responsible for obtaining and what evidence VA would attempt 
to obtain on the Veteran's behalf.  The notice was provided 
prior to the rating decision on appeal, in compliance with 
the timing requirements set forth in Pelegrini.  A September 
2009 letter informed the Veteran how VA determines 
disability ratings and effective dates.

Regarding the duty to assist, the RO made reasonable efforts 
to obtain the pertinent records.  The service treatment 
records and post-service records identified by the Veteran 
have been obtained and associated with the claims file.  The 
Veteran has had VA examinations.

The Board concludes that the duties to notify and assist 
have been satisfied with respect to the claim being decided.  
Even assuming otherwise, remanding for additional 
notification and/or assistance is unnecessary because, due 
to the favorable disposition of the claim, there is no 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392- 94 (1993).



II.  Analysis of Claim

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the Veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has PTSD as a result of stressors 
he experienced during his service aboard the merchant marine 
vessel S.S. Cape Nedick.  In briefs in support of his claim, 
the Veteran has reported that his ship was involved in 
shooting down enemy planes and participated in the invasion 
of Layte, Philippines in 1942.    The Veteran indicated 
that, during the invasion of Layte, a suicide plane hit the 
mast of the Neddick and hit another boat, killing soldiers.  
The Veteran reported that he helped collect bodies of those 
soldiers.

There is credible supporting evidence of the Veteran's 
claimed stressors.   A letter of commendation dated in 
November 1944 reflects that the Veteran was a member of an 
armed guard unit that took part in the invasion of Leyte, 
Central Philippines.  The letter indicated that the 
Veteran's unit came under incessant air attack by the enemy 
during which  the Veteran's unit shot down five planes and 
assisted in the destruction of several others.  

A report of a July 2004 VA examination noted Axis I 
diagnoses of alcohol abuse and anxiety disorder, not 
otherwise specified.  The examiner stated that the Veteran 
did not qualify for a PTSD diagnosis.  The examiner stated 
that the Veteran's report would seem to indicate some need 
for services relative to anxiety while in the service.

At a January 2008 VA examination, the Veteran reported sleep 
problems since leaving the military, nervousness, with 
symptoms such as stomach ache, shakiness, and light-
headedness and shallow, short breathing and depression.  The 
examiner stated that the Veteran experiences at least 3 or 
the 17 hallmark PTSD symptoms but did not presently meet the 
formal diagnostic criteria for PTSD.  The examiner noted, 
however, that the Veteran had recently undergone hip surgery 
and that his pain and rehabilitation activities had become 
his overriding focus.   The examiner indicated that the 
Veteran should be reevaluated after his hip was fully 
rehabilitated.  The examiner did not render an Axis I 
diagnosis.

A private psychiatric evaluation dated in August 2006 
reflects that the Veteran reported symptoms of traumatic war 
memories that recurred in nightmares, significant sleep 
impairment, anxiety attacks triggered by news reports of the 
current war, as well as violent movies.  He reported a post-
war history of significant alcohol abuse and dependence that 
moderated over the years.  A psychiatrist diagnosed PTSD, 
combat related.

Upon VA examination in October 2009, the Veteran reported 
that he was a gunner's mate aboard a land and crash boat 
that deployed soldiers on the beach from the main ship.  He 
reported that he came under attack during deliveries.  He 
recalled seeing mutilated bodies when he was in Guam, some 
of them decapitated.  He reported that this was very 
distressing.  

On mental status examination, the reported nightmares that 
occurred on a monthly basis.  He admitted to intrusive 
memories.  He reported avoidant behavior in that he 
preferred not to watch movies that involved war and avoided 
news stories about war.  The Veteran reported that he makes 
a deliberate effort not to think about these experiences and 
to avoid situations that remind him of combat experiences.  
The Veteran reported that he gets easily startled and is on 
edge and uptight at times.  The examiner diagnosed PTSD, 
delayed, mild to moderate, from combat experiences.

The Board concludes that the record includes a diagnosis of 
PTSD related to a credible in-service stressor.  There is 
credible evidence of the Veteran's reported stressor of 
participating in the invasion of Layte, Philippines and 
shooting down enemy aircraft.  The 2009 VA examination 
provided a diagnosis of PTSD according to DSM-IV criteria 
related to the Veteran's combat stressors.  Therefore, 
resolving any benefit of the doubt in favor of the Veteran, 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




REMAND

The Veteran claims entitlement to service connection for 
ulcers, to include as secondary to PTSD.

The Veteran had a VA examination in October 2009.  The 
examiner was requested to provide an opinion regarding 
whether any current ulcer disease is related to service or 
to a psychiatric disability.  The examiner stated that the 
requested opinion could not be provided without resort to 
speculation.

Once VA undertakes the effort to provide an examination in a 
service connection claim, it must provide an adequate one.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical 
opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-
type cases since 1995. Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made and the veteran's claim was filed 
prior to the effective date of the revised regulation

The 2009 VA examination did not address whether the 
Veteran's GERD is aggravated by PTSD.  On remand, the 
Veteran should be afforded a new VA examination.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for  a VA 
examination for digestive disorders.  
The claims file should be made 
available for the examiner's review in 
conjunction with the examination, and 
the examination report should indicate 
that such a review was conducted.

2.  The examiner should state whether 
any current ulcer disease is at least 
as likely as not (50 percent or greater 
likelihood) related to service.  The 
examiner should provide a detailed 
rationale, with references to the 
record, for the opinion.  If the 
examiner determines that the requested 
opinion cannot be provided without 
resort to mere speculation, the 
examiner should discuss why an opinion 
is not possible.

3.  The examiner should state whether 
any current ulcer disease is at least 
as likely as not (50 percent or greater 
likelihood) proximately due to, or the 
result of, PTSD.  

4.  The examiner should state whether 
any current ulcer disease is aggravated 
by PTSD. If the examiner determines 
that the requested opinion(s) cannot be 
provided without resort to mere 
speculation, the examiner should 
discuss why an opinion is not possible.
5.  Following the completion of the 
requested actions, the RO should then 
readjudicate the Veteran's claim for 
service connection for ulcers.   If the 
benefit on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case (SSOC) and 
afforded an applicable opportunity to 
respond.  Thereafter, the case should 
be returned to the Board, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


